                                       United States Bankruptcy Court
                                            District of Arizona
In re:                                                                                  Case No. 16-13570-SHG
JASON EDWARD VANWORMER                                                                  Chapter 13
THERESA MARIE VANWORMER
         Debtors
                                         CERTIFICATE OF NOTICE
District/off: 0970-4           User: estrellam              Page 1 of 3                   Date Rcvd: Dec 17, 2018
                               Form ID: pdf001              Total Noticed: 62


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 19, 2018.
db              +JASON EDWARD VANWORMER,     9662 East Nido Avenue,    Mesa, AZ 85209-2243
jdb             +THERESA MARIE VANWORMER,     9662 East Nido Avenue,    Mesa, AZ 85209-2243
aty             +Conn’s Appliances Inc.,     c/o David N. Ingrassia, P.C.,     3961 E. Chandler Blvd., Suite 111-119,
                  Phoenix, AZ 85048,     MARICOPA 85048-0303
14337543       #+Alltran Education Inc,    840 S Frontage Rd,     Woodridge IL 60517-4900
14337547        +Barclays Bank Delaware,     Po Box 8801,    Wilmington DE 19899-8801
14405368         CAPITAL ONE, N.A.,    C/O BECKET AND LEE LLP,     PO BOX 3001,    MALVERN PA 19355-0701
14558626        +CONN APPLIANCES, INC.,    C/O BECKET AND LEE LLP,     PO BOX 3002,    DEPT CONNS,
                  MALVERN PA 19355-0702
14337551        +Capital One,    dba Kohl’s,    N56 W 17000 Ridgewood Dr,    Menomonee Falls WI 53051-7096
14337552        +Capital One Auto Finance,     Attn: Bankruptcy Dept,    Po Box 30258,
                  Salt Lake City UT 84130-0258
14337555        +Citibank dba Best Buy,    Centralized Bankruptcy,     PO Box 790040,    Sanit Louis MO 63179-0040
14337556        +Citibank dba Shell Oil,     Centralized Bankruptcy,     PO Box 790040,    St Louis MO 63179-0040
14337558         Comenity Bank dba Express,     PO Box 18215,    Columbus OH 43218
14337559      +++Conns Credit Corp,    c/o Becket & Lee LLP,     PO Box 3002 Dept. Conns,    Malvern, PA 19355-0702
14337561         Crystal Jarzynka,    1504 A St,    Aurora NE 68818-3015
14906977         ECAST SETTLEMENT CORPORATION,     PO BOX 29262,    NEW YORK NY 10087-9262
14337565         Great Lakes,    PO BOX 7860,    Madison WI 53707-7860
14582256         LCA COLLECTIONS,    PO BOX 2240,    BURLINGTON ,NC 27216-2240
14581217         Laboratory Corporation of America,     PO BOX 2240,    BURLINGTON NC 27216-2240
14581260         MY DR NOW,    287 E HUNT HWY STE 105,    SAN TAN VALLEY AZ 85143-5096
14337569         Shawn VanWormer,    1504 A St,    Aurora NE 68818-3015
14337573        +Synchrony Bank dba Sams,     PO Box 965060,    Orlando FL 32896-5060
14337575        +Target,    C/O Financial & Retail Srvs,     Mailstopn BT POB 9475,    Minneapolis MN 55440-9475
14581180        +U.S. Social Security Administration,     6401 Security Blvd,     Baltimore MD 21235-6401
14383126         US DEPT OF EDUCATION,    CLAIMS FILING UNIT,     PO BOX 8973,    MADISON WI 53708-8973
14337576        +US Department of Education,     400 Maryland Ave SW,    Washington DC 20202-0001

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
cr             +E-mail/PDF: acg.acg.ebn@americaninfosource.com Dec 18 2018 02:15:52
                 Capital One Auto Finance, a division of Capital On,     c/o Ascension Capital Group,
                 P.O. BOX 165028,    IRVING, TX 75016,     UNITED STATES 75016-5028
14341809        E-mail/Text: ally@ebn.phinsolutions.com Dec 18 2018 02:09:35        Ally Capital,    PO Box 130424,
                 Roseville MN 55113-0004
14337544       +E-mail/Text: ally@ebn.phinsolutions.com Dec 18 2018 02:09:35        Ally Financial,
                 Po Box 380901,    Bloomington MN 55438-0901
14387279        E-mail/PDF: EBN_AIS@AMERICANINFOSOURCE.COM Dec 18 2018 02:26:42
                 American InfoSource LP as agent for,     Verizon,   PO Box 248838,
                 Oklahoma City, OK 73124-8838
14337545        E-mail/Text: bankruptcynotices@azdor.gov Dec 18 2018 02:09:50        Arizona Dept of Revenue,
                 Special Operations Section,    1600 W MONROE ST RM 720,    PHOENIX AZ 85007-2612
14337546       +E-mail/Text: bk@avant.com Dec 18 2018 02:12:14       Avant Credit, Inc,    640 N La Salle St,
                 Suite 535,    Chicago IL 60654-3731
14337548        E-mail/Text: sgarcia@brooklinecollege.edu Dec 18 2018 02:12:34        Brookline College,
                 2141 E Highland Ave Ste 200,    Phoenix AZ 85016-4738
14337549       +E-mail/Text: cms-bk@cms-collect.com Dec 18 2018 02:10:34       Capital Management Services LP,
                 698 1/2 S. Ogden Street,    Buffalo NY 14206-2317
14337550       +E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Dec 18 2018 02:14:43        Capital One,
                 PO Box 30285,    Salt Lake City UT 84130-0285
14847294       +E-mail/PDF: acg.acg.ebn@americaninfosource.com Dec 18 2018 02:14:46
                 Capital One Auto Finance c/o AIS Portfolio Service,     4515 N Santa Fe Ave. Dept. APS,
                 Oklahoma City, OK 73118-7901
14360922       +E-mail/PDF: acg.acg.ebn@americaninfosource.com Dec 18 2018 02:13:43
                 Capital One Auto Finance, c/o Ascension Capital Gr,     P.O. Box 201347,
                 Arlington, TX 76006-1347
14337553       +E-mail/Text: bkr@cardworks.com Dec 18 2018 02:09:17       CardWorks,    101 Crossways Park W,
                 Woodbury NY 11797-2020
14337554       +E-mail/Text: bkr@cardworks.com Dec 18 2018 02:09:17       Cardworks/CW Nexus,     PO BOX 9201,
                 Old Bethpage NY 11804-9001
14337557       +E-mail/Text: BNC-ALLIANCE@QUANTUM3GROUP.COM Dec 18 2018 02:10:41        Comenity Bank,
                 dba Christopher & Banks,    PO Box 182125,    Columbus OH 43218-2125
14337560       +E-mail/PDF: creditonebknotifications@resurgent.com Dec 18 2018 02:14:50        Credit One Bank Na,
                 PO Box 98873,    Las Vegas NV 89193-8873
14337562        E-mail/Text: bankruptcynotices@devry.edu Dec 18 2018 02:12:06        DeVry Education Group,
                 3005 Highland Pkwy,    Downers Grove IL 60515-5799
14343916        E-mail/Text: mrdiscen@discover.com Dec 18 2018 02:09:58       Discover Bank,
                 Discover Products Inc,    PO Box 3025,    New Albany, OH 43054-3025
14337563       +E-mail/Text: mrdiscen@discover.com Dec 18 2018 02:09:58       Discover Financial,     Po Box 3025,
                 New Albany OH 43054-3025
14337564       +E-mail/Text: bnc-bluestem@quantum3group.com Dec 18 2018 02:12:15        Fingerhut,
                 6250 Ridgewood Rd,    St Cloud MN 56303-0820
District/off: 0970-4                  User: estrellam                    Page 2 of 3                          Date Rcvd: Dec 17, 2018
                                      Form ID: pdf001                    Total Noticed: 62


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
14337566        E-mail/Text: cio.bncmail@irs.gov Dec 18 2018 02:10:21       Internal Revenue Service,
                 Centralized Insolvency Operations,    PO BOX 7346,    Philadelphia PA 19101-7346
14449811        E-mail/Text: JCAP_BNC_Notices@jcap.com Dec 18 2018 02:11:39        Jefferson Capital Systems LLC,
                 Po Box 7999,   Saint Cloud Mn 56302-9617
14396311        E-mail/PDF: resurgentbknotifications@resurgent.com Dec 18 2018 02:26:42
                 LVNV Funding, LLC its successors and assigns as,    assignee of FNBM, LLC,
                 Resurgent Capital Services,    PO Box 10587,   Greenville, SC 29603-0587
14372842        E-mail/Text: bkr@cardworks.com Dec 18 2018 02:09:17       MERRICK BANK,
                 Resurgent Capital Services,    PO Box 10368,   Greenville, SC 29603-0368
14426220       +E-mail/Text: bankruptcydpt@mcmcg.com Dec 18 2018 02:11:01       MIDLAND FUNDING LLC,
                 PO BOX 2011,   WARREN, MI 48090-2011
14337567        E-mail/PDF: pa_dc_claims@navient.com Dec 18 2018 02:26:17       Navient,    PO BOX 9500,
                 Wilkes Barr PA 18773-9500
14413350        E-mail/PDF: pa_dc_claims@navient.com Dec 18 2018 02:26:56
                 Navient Solutions, Inc. on behalf of,    Department of Education Loan Services,     PO BOX 9635,
                 Wilkes-Barre, PA 18773-9635
14337568       +E-mail/Text: electronicbkydocs@nelnet.net Dec 18 2018 02:11:17        Nelnet,   Nelnet Claims,
                 Po Box 82505,   Lincoln NE 68501-2505
14464728        E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com Dec 18 2018 02:27:06
                 Portfolio Recovery Associates, LLC,    POB 12914,   Norfolk VA 23541
14357653        E-mail/Text: bnc-quantum@quantum3group.com Dec 18 2018 02:10:54
                 Quantum3 Group LLC as agent for,    Comenity Bank,    PO Box 788,    Kirkland, WA 98083-0788
14391807        E-mail/Text: bnc-quantum@quantum3group.com Dec 18 2018 02:10:54
                 Quantum3 Group LLC as agent for,    Sadino Funding LLC,    PO Box 788,
                 Kirkland, WA 98083-0788
14452885       +E-mail/PDF: gecsedi@recoverycorp.com Dec 18 2018 02:13:34       Synchrony Bank,
                 c/o PRA Receivables Management, LLC,    PO Box 41021,    Norfolk VA 23541-1021
14337570       +E-mail/PDF: gecsedi@recoverycorp.com Dec 18 2018 02:13:37       Synchrony Bank dba Amazon,
                 PO Box 965064,   Orlando FL 32896-5064
14337571       +E-mail/PDF: gecsedi@recoverycorp.com Dec 18 2018 02:14:34       Synchrony Bank dba Care Credit,
                 PO Box 965064,   Orlando FL 32896-5064
14337572       +E-mail/PDF: gecsedi@recoverycorp.com Dec 18 2018 02:13:34       Synchrony Bank dba JC Penneys,
                 PO Box 965064,   Orlando FL 32896-5064
14337574       +E-mail/PDF: gecsedi@recoverycorp.com Dec 18 2018 02:14:35       Synchrony Bank dba Walmart,
                 PO Box 965064,   Orlando FL 32896-5064
14467051       +E-mail/Text: bncmail@w-legal.com Dec 18 2018 02:11:32       TD Bank USA, N.A.,
                 C O WEINSTEIN & RILEY, PS,    2001 WESTERN AVENUE, STE 400,    SEATTLE, WA 98121-3132
14337577       +E-mail/Text: wfmelectronicbankruptcynotifications@verizonwireless.com Dec 18 2018 02:09:21
                 Verizon,   500 Technology Dr,    Suite 500,   Weldon Spring MO 63304-2225
                                                                                               TOTAL: 37

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr                Ally Financial Inc.
cr*              +CONN APPLIANCES, INC.,   C/O BECKET AND LEE LLP,    PO BOX 3002,   DEPT CONNS,
                   MALVERN, PA 19355-0702
cr*              +Capital One Auto Finance c/o AIS Portfolio Service,    4515 N Santa Fe Ave. Dept. APS,
                   Oklahoma City, OK 73118-7901
cr*               ECAST SETTLEMENT CORPORATION,   PO BOX 29262,    NEW YORK, NY 10087-9262
14847300*        +Capital One Auto Finance c/o AIS Portfolio Service,    4515 N Santa Fe Ave. Dept. APS,
                   Oklahoma City, OK 73118-7901
                                                                                               TOTALS: 1, * 4, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’+++’ were transmitted to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(e).

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 19, 2018                                             Signature: /s/Joseph Speetjens
District/off: 0970-4          User: estrellam              Page 3 of 3                  Date Rcvd: Dec 17, 2018
                              Form ID: pdf001              Total Noticed: 62

_


                              CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 17, 2018 at the address(es) listed below:
              DANIEL E GARRISON    on behalf of Debtor JASON EDWARD VANWORMER dan@turnaroundteam.com,
               teresie@turnaroundteam.com,brian@turnaroundteam.com,kyle@turnaroundteam.com,
               paula@turnaroundteam.com
              DANIEL E GARRISON    on behalf of Joint Debtor THERESA MARIE VANWORMER dan@turnaroundteam.com,
               teresie@turnaroundteam.com,brian@turnaroundteam.com,kyle@turnaroundteam.com,
               paula@turnaroundteam.com
              DAVID N INGRASSIA    on behalf of Attorney    Conn’s Appliances Inc. david.ingrassia@cox.net
              DIANNE 5 KERNS     on behalf of Trustee DIANNE C. KERNS mail@dcktrustee.com, ecf@dcktrustee.com,
               dckerns@dcktrustee.com
              DIANNE C. KERNS    mail@dcktrustee.com, ecf@dcktrustee.com,dckerns@dcktrustee.com
              MICHAEL ZDANCEWICZ     on behalf of Creditor    Capital One Auto Finance, a division of Capital One,
               N.A. courtdocs@wzfirm.com, mz@wzfirm.com
              STEVEN M COX    on behalf of Creditor   Ally Financial Inc. smcox@wechv.com,
               ckerton@waterfallattorneys.com,slewellen@waterfallattorneys.com
              U.S. TRUSTEE    USTPRegion14.PX.ECF@USDOJ.GOV
                                                                                              TOTAL: 8
Dianne C. Kerns, Trustee
Office of Chapter 13 Bankruptcy
PMB #413
7320 N. La Cholla #154
Tucson, AZ 85741
Telephone (520) 544-9094

                             IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF ARIZONA


IN RE:                                                   )            CHAPTER 13 PROCEEDINGS
                                                         )
JASON EDWARD VANWORMER                                   )            CASE NO.: 16-bk-13570-SHG
THERESA MARIE VANWORMER                                  )
                                                         )            TRUSTEE'S MOTION TO DISMISS
                                                         )            FOR DELINQUENT PLAN
                                                         )            PAYMENTS
                                         DEBTORS                      and
                                                                      NOTICE OF INTENT TO LODGE
                                                                      ORDER DISMISSING CASE
                                                                      WITHOUT A HEARING;

 YOUR RIGHTS MAY BE AFFECTED. PLEASE READ THIS MOTION / NOTICE CAREFULLY
AND DISCUSS WITH YOUR ATTORNEY, IF YOU HAVE ONE IN THIS BANKRUPTCY CASE. (IF
        YOU DO NOT HAVE AN ATTORNEY, YOU MAY WISH TO CONSULT ONE.)

         THIS MOTION MAY BE GRANTED WITHOUT FURTHER NOTICE OR HEARING

Dianne C. Kerns, Trustee in the above-captioned estate, hereby moves the Court for an order dismissing the
above-captioned case on the grounds that the Debtors are delinquent in one or more plan payments (1). The
amount of the current plan payment delinquency is: $1,311.20 . The Trustee hereby gives notice of her
intent to lodge an order dismissing this case, without further notice of hearing, unless the Debtors complete one
of the following within 30 days of the mailing of this motion(2):


         (a) Make payment to the Trustee of the full amount stated as delinquent PLUS any additional
             amounts that subsequently come due. (3)

         (b) File and serve a notice of conversion to Chapter 7; or

         (c) File and serve an amended/modified plan using Local Plan form 2084-4 and obtain an order
             confirming the amended/modified plan, following an opportunity to object by any creditors
             and evaluation by the Trustee. LRBP Rules 2084-4, 2084-9, and 2084-10.


If the Debtors fail to timely do one of the above, the Trustee is specifically authorized to upload an order
dismissing the case and the Court may summarily dismiss the case without further notice or hearing .
LRBP 2084-15 (b)
CASE NO.: 16-bk-13570-SHG


Dated: December 17, 2018                                                  /s/ Dianne C. Kerns 011557
                                                                          Dianne C. Kerns, Esq.
                                                                          Chapter 13 Trustee

Copy of the foregoing electronically filed with U.S. Bankruptcy Court this December 17, 2018
All parties will receive notice from the court including the following:



JASON EDWARD VANWORMER                                               DANIEL E GARRISON
THERESA MARIE VANWORMER                                              THE TURNAROUND TEAM PLLC
9662 E NIDO AVE                                                      1166 E WARNER RD. STE 205
MESA, AZ 85209                                                       GILBERT, AZ 85296


Prepared by Dawn Hoffman




(1) See Local Rules of Bankruptcy Procedure for the District of Arizona ("LRBP") Rule 2084-15. The Court provided notice of the local
rules at commencement of this case in a document entitled "Notice of Certain Provisions of Local Bankrupcty Rules 2084-1 through 2084-
26", which document was attached to the "Notice of Chapter 13 Bankruptcy Case, M eeting of Creditors, deadlines." The local rules may
also be viewed at www.azb.uscourts.gov under the "court info" dropdown menu.

(2) Not earlier than 30 + 7 days after the mailing of this motion, the Trustee will determine whether to upload an order dismissing by (1)
reviewing the court docket for conversions, extensions, objections, and/or amended/modified plan; and (2) reviewing the status of plan
payments received by the Trustee’s bank. If the Court dismisses the case on this motion, the Debtors may seek reinstatement by following
the procedures in LRBP 2084-17. The Trustee will only approve the reinstatement if the plan payments are current. If the Trustee does not
approve the order of reinstatement the Debtors must set the reinstatement for hearing.

(3) Payments should be mailed to Dianne C. Kerns, Trustee, P.O. Box 366, M emphis TN 38101-0366. Cashiers checks or money orders
only. Debtors do not need to send a confirmation copy of payments to the Trustee's office. Debtors may confirm that the Trustee has
received payments by logging onto www.ndc.org. In general, the information on this website is 24-hours old.
CASE NO.: 16-bk-13570-SHG




RECEIPT HISTORY

RECEIPT DATE      RECEIPT SOURCE             RECEIPT DESCRIPTION                      RECEIPT AMOUNT
Jan 17, 2017      TFS Monthly Plan Payment   TFS -   MONTHLY   PLAN PAYMENT                     250.00
Jan 27, 2017              -                  TFS -   MONTHLY   PLAN PAYMENT                     775.00
Mar 02, 2017              -                  TFS -   MONTHLY   PLAN PAYMENT                     625.00
Apr 04, 2017              -                  TFS -   MONTHLY   PLAN PAYMENT                     625.00
May 01, 2017              -                  TFS -   MONTHLY   PLAN PAYMENT                     625.00
Jun 06, 2017              -                  TFS -   MONTHLY   PLAN PAYMENT                     625.00
Jul 03, 2017              -                  TFS -   MONTHLY   PLAN PAYMENT                     625.00
Aug 03, 2017              -                  TFS -   MONTHLY   PLAN PAYMENT                     625.00
Sep 12, 2017              -                  TFS -   MONTHLY   PLAN PAYMENT                     625.00
Oct 06, 2017              -                  TFS -   MONTHLY   PLAN PAYMENT                     625.00
Nov 13, 2017              -                  TFS -   MONTHLY   PLAN PAYMENT                     625.00
Dec 13, 2017              -                  TFS -   MONTHLY   PLAN PAYMENT                     625.00
Jan 12, 2018              -                  TFS -   MONTHLY   PLAN PAYMENT                     662.00
Jan 31, 2018              -                  TFS -   MONTHLY   PLAN PAYMENT                     662.00
Feb 27, 2018              -                  TFS -   MONTHLY   PLAN PAYMENT                     662.00
Mar 23, 2018              -                  TFS -   MONTHLY   PLAN PAYMENT                     662.00
May 10, 2018              -                  TFS -   MONTHLY   PLAN PAYMENT                     665.00
Jun 05, 2018                                 TFS -   MONTHLY   PLAN PAYMENT                     665.00
Jul 03, 2018                                 TFS -   MONTHLY   PLAN PAYMENT                     665.00
Aug 20, 2018                                 TFS -   MONTHLY   PLAN PAYMENT                     661.62
Sep 19, 2018                                 TFS -   MONTHLY   PLAN PAYMENT                     661.62
Oct 24, 2018                                 TFS -   MONTHLY   PLAN PAYMENT                     662.00
                                                                              TOTAL RECEIPTS 13,903.24
